DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2021 and 10/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,191,028. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain the same subject matter.
Independent claims 1 and 12 of the instant application contain the same subject matter of independent claims 1 and 11 of the US Patent, a chipset; a radio frequency (RF) head; a signal path between the chipset and the RE head; and means for conveying discrete supply level and control information from the chipset to the RF head via the signal path by encoding and modulating the discrete supply level and control information and then and multiplexing the encoded, modulated discrete supply level and control information with already-present signals on the signal path between the chipset and the RE head.
Dependent claim 2 of the instant application contains the same subject matter of claim 1 of the US Patent.
Dependent claim 3 of the instant application contains the same subject matter of claim 2 of the US Patent.
Dependent claim 4 of the instant application contains the same subject matter of claim 3 of the US Patent.
Dependent claim 5 of the instant application contains the same subject matter of claim 4 of the US Patent.
Dependent claim 6 of the instant application contains the same subject matter of claim 5 of the US Patent.
Dependent claim 7 of the instant application contains the same subject matter of claim 6 of the US Patent.
Dependent claim 8 of the instant application contains the same subject matter of claim 7 of the US Patent.
Dependent claim 9 of the instant application contains the same subject matter of claim 8 of the US Patent.
Dependent claim 10 of the instant application contains the same subject matter of claim 9 of the US Patent.
Dependent claim 11 of the instant application contains the same subject matter of claim 10 of the US Patent.
Dependent claim 15 of the instant application contains the same subject matter of claim 12 of the US Patent.
Dependent claim 16 of the instant application contains the same subject matter of claim 13 of the US Patent.

Claim Objections
The claims 1-2, 12 and 14-15 are objected to because they include reference characters RF, IQ and 5G which are not enclosed within parentheses and lack of descriptions.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Since the claim limitations invokes 35 U.S.C. 112, sixth paragraph, claim 1 and 17-18 are interpreted to cover the corresponding structure (or material or acts) described in the specification Figures 1, 2, 4, and 8-13 disclosing chipset and a power management circuit (PMC) that achieves the claimed function, and equivalents thereof. 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the pre-existing IQ".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al., US 2019/0289668 (IDS) in view of Rofougaran, US 2010/0216412 (Rofougaran’412) (IDS) and further in view of Qi et al., US 2014/0045422 (IDS).
Claim 1, He discloses (fig 14, device 1400) a system comprising: 
a chipset (fig 14, baseband circuitry); 
an RF head (fig 14, RF circuitry); 
a signal path between the chipset and the RF head (fig 14, baseband circuitry  and RF circuitry); and  
but is silent on,
means for conveying discrete supply level and control information from the chipset to the RF head via the signal path by encoding and modulating the discrete supply level and control information and then and multiplexing the encoded, modulated discrete supply level and control information with already-present signals on the signal path between the chipset and the RF head.  
However, as Rofougaran’412 discloses means for conveying discrete supply level and control information from the chipset to the RF head via the signal path (fig 11, configuration controller 221, control signal 141, off-chip power management circuit 95, power supply signals 254, RF receiver, RF transmitter [0083] Off-chip power management circuit 95 receives the control signal 241 and generates a plurality of power supply signals 254 to power off-chip modules and on-chip modules as these modules are in use such as one or more transmitter power supply signals 252 and one or more receiver supply signals 250).  
 Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the He invention with Rofougaran’412 invention to include the claimed limitation(s) so as to allow transferring power supply signals among the components in order to support different mode of operation.  
But He and Rofougaran’412 invention is silent on,
by encoding and modulating the discrete supply level and control information and then and multiplexing the encoded, modulated discrete supply level and control information with already-present signals on the signal path between the chipset and the RF head.  
 However, as Qi teaches (fig 2, [0074] transceiver 200 comprises a receiver 204 and a transmitter 206.  The transmitter 206 may comprise one or more of an encoder 208, a modulator 210, an OFDM 212, and a DBF 214.  The encoder 208 of transmitter 206 receives and encodes data destined for transmission from the MAC sublayer logic 202 with, e.g., a binary convolutional coding (BCC), a low density parity check coding (LDPC), and/or the like.  The modulator 210 may receive data from encoder 208 and may impress the received data blocks onto a sinusoid of a selected frequency via, e.g., mapping the data blocks into a corresponding set of discrete amplitudes of the sinusoid, or a set of discrete phases of the sinusoid, or a set of discrete frequency shifts relative to the frequency of the sinusoid.  The output of modulator 210 is fed to an orthogonal frequency division multiplexer (OFDM) 212) hence by encoding and modulating the discrete supply level and control information and then and multiplexing the encoded, modulated discrete supply level and control information with already-present signals on the signal path between the chipset and the RF head as a skilled artisan in the art would recognized the teaching and to adapt it to arrive at the claimed invention. 
 Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the He and Rofougaran’412 invention with Qi invention to include the claimed limitation(s) so as to efficiently process data and transfer data bit streams using encoding modulating and multiplexing data to support mode of operation.   
Claim 6, He as modified discloses the system of claim 1 wherein the RF head comprises a power management circuit (PMC) configured to accept the discrete supply level and control information (He, [0129], the PMC 1412 coupled only with the baseband circuitry 1404.  However, in other embodiments, the PMC 1412 may be additionally or alternatively coupled with, and perform similar power management operations for, other components such as, but not limited to, application circuitry 1402, RF circuitry 1406, or FEM 1408).  
Claim 10, He as modified discloses the system of claim 1 wherein the RF head comprises a power management circuit (PMC) (Rofougaran fig 5, RF IC 50, on chip PMC 95) and the discrete supply level and control information comprise information for controlling the PMC (Rofougaran’412, fig 11, off-chip power management circuit 95, control signal 141 [0083] Off-chip power management circuit 95 receives the control signal 241 and generates a plurality of power supply signals 254 to power off-chip modules and on-chip modules as these modules are in use such as one or more transmitter power supply signals 252 and one or more receiver supply signals 250).  
 Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the He, Rofougaran’412 and Qi invention with  invention to include the claimed limitation(s) so as to allow an RF IC to control a power management circuit to provide power supply signals in order to support different mode of operation. 
Claim 12, He discloses (fig 14, device 1400, baseband circuitry, 5G BB) a chipset for a 5G mobile handset, the chipset comprising: 
means for encoding discrete supply level and control information ([0112] baseband circuitry 1404 may include convolution, tail-biting convolution, turbo, Viterbi, or Low Density Parity Check (LDPC); 
means for modulating discrete supply level and control information ([0112] modulation/demodulation circuitry of the baseband circuitry 1404), and; 
but does not explicitly disclose, 
means for conveying discrete supply level and control information from the chipset to a power management circuit (PMC), the means for conveying comprising; 
means for multiplexing the encoded, modulated discrete supply level and control information with already-present signals on a transmission line configured to carry signals between the chipset and the PMC.  
However, as Rofougaran’412 discloses means for conveying discrete supply level and control information from the chipset to a power management circuit (PMC) (fig 11, configuration controller 221, control signal 141, off-chip power management circuit 95, power supply signals 254, RF receiver, RF transmitter [0083] Off-chip power management circuit 95 receives the control signal 241 and generates a plurality of power supply signals 254 to power off-chip modules and on-chip modules as these modules are in use such as one or more transmitter power supply signals 252 and one or more receiver supply signals 250).  
 Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the He invention with Rofougaran’412 invention to include the claimed limitation(s) so as to allow transferring power supply signals among the components in order to support different mode of operation.  
But He and Rofougaran’412 invention is silent on,
means for multiplexing the encoded, modulated discrete supply level and control information with already-present signals on a transmission line configured to carry signals between the chipset and the PMC.  
However, as Qi teaches (fig 2, [0074] transceiver 200 comprises a receiver 204 and a transmitter 206.  The transmitter 206 may comprise one or more of an encoder 208, a modulator 210, an OFDM 212, and a DBF 214.  The encoder 208 of transmitter 206 receives and encodes data destined for transmission from the MAC sublayer logic 202 with, e.g., a binary convolutional coding (BCC), a low density parity check coding (LDPC), and/or the like.  The modulator 210 may receive data from encoder 208 and may impress the received data blocks onto a sinusoid of a selected frequency via, e.g., mapping the data blocks into a corresponding set of discrete amplitudes of the sinusoid, or a set of discrete phases of the sinusoid, or a set of discrete frequency shifts relative to the frequency of the sinusoid.  The output of modulator 210 is fed to an orthogonal frequency division multiplexer (OFDM) 212) hence means for multiplexing the encoded, modulated discrete supply level and control information with already-present signals on a transmission line configured to carry signals between the chipset and the PMC as a skilled artisan in the art would recognized the teaching and to adapt it to arrive at the claimed invention. 
 Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the He and Rofougaran’412 invention with Qi invention to include the claimed limitation(s) so as to efficiently process data and transfer data bit streams using encoding modulating and multiplexing data to support mode of operation.   
Claim 13, He as modified discloses the chipset of claim 12 wherein: 
the means for encoding comprises encoder (He [0112] baseband circuitry 1404 may include convolution, tail-biting convolution, turbo, Viterbi, or Low Density Parity Check (LDPC) encoder/decoder functionality); 
the means for modulating comprises a modulator (He [0112] modulation/demodulation circuitry of the baseband circuitry 1404); and 
the means for multiplexing comprises a multiplexer (He [0124] a multiplexer).  
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al., US 2019/0289668, Rofougaran, US 2010/0216412 (Rofougaran’412) (IDS) and Qi et al., US 2014/0045422 (IDS) in view of Ammar et al., US 2005/0124307. 
Claim 8, He as modified discloses the system of claim 1 
but He, Rofougaran’412 and Qi invention is silent on,
wherein the RF head is a millimeter wave head.  
However, as Ammar discloses wherein the RF head is a millimeter wave head (fig 2, [0031] a millimeter wave (MMW) transceiver RF board 102).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the He, Rofougaran’412 and Qi invention with Ammar invention to include the claimed limitation(s) so as to use a millimeter wave transceiver for communication interface in order to transmit and receive RF signal thereby improving system interface.  

Allowable Subject Matter
Claims 2-7, 9, 11 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2. The system of claim 1 wherein the means for conveying discrete supply level and control information from the chipset to the RF head a baseband chipset comprises: 
an encoder configured to receive a plurality of individual digital control logic (DCL) signals and configured to generate one or more encoded DCL signals at an output thereof; 
a modulator having an input coupled to the output of the encoder, the modulator configured to receive one or more encoded DCL signals from the encoder and modulate the encoded DCL signals provided thereto; 
an upconverter having an input coupled to an output of the encoder, the upconverter configured to convert modulated encoded DCL signals to an intermediate frequency (IF) signal; and 
a multiplexer having a first input coupled to the output of the upconverter and configured to receive one or more modulated, encoded DCL IF signals, having a second input configured to receive one or more IQ signals and having a third input configured to receive one or more control signals, the multiplexer configured to multiplex the one or more modulated, encoded DCL IF signals, the one or more IQ signals and the one or more control signals.  
3. The system of claim 2 wherein the encoder is further configured to receive one or more encoded auxiliary signals for controlling a finite state machine.  
4. The system of claim 2 wherein the modulator is configured to modulate the encoder output signal using quadrature amplitude modulation (QAM) before upconversion to the IF signal and multiplexing with the pre-existing IQ and control signals.  
5. The system of claim 2 wherein the modulator is configured to modulate the encoder output signal using direct encoding before upconversion to the IF signal and multiplexing with the IQ and control signals.  
7. The system of claim 1 wherein the signal path coupled between the chipset and the RF head is a transmission line coupled between the chipset and the RF head, the transmission line configured to allow substantially simultaneous propagation of the multiplexed one or more modulated, encoded discrete supply level and control information signals at a first IF frequency, the one or more IQ signals at a second IF frequency and the one or more control signals at a third IF frequency.  
9. The system of claim 1 wherein the RF head comprises: 
a demultiplexer having an input coupled to the RF transmission line, the demultiplexer configured to receive the multiplexed one or more modulated, encoded DCL IF signals, the one or more IQ signals and the one or more control signals from the baseband chip set and having a first demultiplexer output, a second demultiplexer output configured to provide a first one of IQ and control signals and a third demultiplexer outputs configured to provide a second one of IQ and control signals; a downconverter having an input coupled to the first output of the demultiplexer and configured to receive one or more modulated, encoded DCL IF 50EWI-017BUS signals; a demodulator having an input coupled to an output of the downconverter, the demodulator configured to demodulate the modulated signals provided thereto and provide a demodulated signal at an output thereof; a decoder having an input coupled to the output of the demodulator, the decoder configured to decode the signals provided thereto and provide decoded signals at an output thereof to provide individual DCL signals.  
11. The system of claim 2 wherein the control signals comprise packet-based control signals.  
14. The chipset of claim 12 wherein: the encoder is configured to receive discrete supply level and control 51EWI-017BUS information and is configured to generate one or more encoded discrete supply level and control information signals at an output thereof; the modulator has an input coupled to the output of the encoder and is configured to receive one or more encoded discrete supply level and control information signals from the encoder and modulate the encoded discrete supply level and control information signals provided thereto; and the multiplexer has a first input coupled to the output of the modulator and configured to receive one or more modulated, encoded discrete supply level and control information signals, and has a second input configured to receive one or more IQ signals and has a third input configured to receive one or more packet-based control signals, the multiplexer configured to multiplex the one or more modulated, encoded discrete supply level and control information signals, the one or more IQ signals and the one or more control signals at an output thereof.  
15. The chipset of claim 14 further comprising: 
an upconverter having an input coupled to an output of the encoder and an output coupled to a first input of the multiplexer, the upconverter configured to convert modulated encoded discrete supply level and control information signals to an intermediate frequency (IF) signal different form the IF signal frequencies of the one or more IQ signals and the one or more control signals; and wherein the multiplexer is configured to receive: 
one or more modulated, encoded discrete supply level and control information signals at a first IF frequency at the first input thereof; one or more IQ signals at a second IF frequency at a second input thereof; and one or more control signals at a third IF frequency at a third input thereof.  
16. The chipset of claim 15 wherein: the first IF frequency is different from the second IF frequency; and the second IF frequency is different from the third IF frequency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647